DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	The instant application, filed 05 June 2020, claims priority to US provisional application 62/858,317, filed 06 June 2019. 

Election/Restrictions
Applicant’s election of the following species in the reply filed on 12 October 2022 is acknowledged. 
Species election 1: Applicant was required to elect a single, non-variable structure for the compound of formula I. Applicant elected the compound of Formula Ia which was previously disclosed in claim 2 (structure shown below):

    PNG
    media_image1.png
    122
    337
    media_image1.png
    Greyscale


Species election 2: Applicant was required to elect a single type of inhibitor or a combination of inhibitors for use in combination with the compound elected in species election 1. In response, applicant states that one or more inhibitor antibodies is elected, as discussed in the interview held on 01 September 2022 and added dependent claims drawn to PD-1 and CTLA-4 inhibitor combinations. 

Species election 3: Applicant was required to elect a single type of solid cancer from the claims. Applicant states that a single solid tumor was elected as listed in claim 54, which is drawn to the solid tumor comprising melanoma. 

As applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.

With the species election response, applicant voluntarily submitted a new claim set that is drawn to the elected species (see claim set of 12 October 2022). As the claims are now drawn to the elected species, the species election requirement mailed 7/13/2022, is withdrawn. 
Claims 48, 52, 54-55, 57, 59, 62-63, 66, and 71-72 are currently pending and have been examined in the instant office action in their entirety. 

Information Disclosure Statement
The information disclosure statement filed 14 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
The following references were cited on the IDS but no copy was found in the file wrapper. The references were lined through and were not considered:

    PNG
    media_image2.png
    55
    714
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    97
    707
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    87
    709
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    99
    710
    media_image5.png
    Greyscale


The following foreign references were cited on the IDS and indicated that an English translation of the abstract was included but the English translation of the abstract was not found in the associated document. The references were lined through and were not considered:

    PNG
    media_image6.png
    95
    687
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    60
    720
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    50
    641
    media_image8.png
    Greyscale


The following references were found in the file wrapper but were not listed on the information disclosure statement. Unless the references have been cited on the PTO-892 form, they have not been considered:
CN 107011238 A (Qipeng, Y., et al) 04 August 2017
CN 104530413 A (Wengui, W., et al) 22 April 2015

Drawings
The drawings are objected to because overall the resolution of the drawings is low making it difficult to read the figures submitted, for example, see figures 4, 5, and 6A. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 48 is objected to because of the following informalities:  The instant claim part (b) currently states “wherein said one or more inhibitor antibodies are present at an amount of about 0.1 mg/kg to about 30 mg/kg”. As the claims are drawn to a method for treating cancer comprising administering a therapeutically effective amount of the components recited, it is suggested that the claim be amended to read “wherein said one or more inhibitor antibodies are administered at an amount of about 0.1 mg/kg to about 30 mg/kg” for clarity purposes.

Claims 48, 57, 59, 62-63, and 66 are objected to because of the following informalities:  Claim 48 identifies the claimed compound as “formula 1(a)”. Claims 57, 59, 62-63, and 66 reference the compound as “formula 1a”. It is suggested that the claims be amended for consistency to all reference the formula with or without the parenthesis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55, 57, 59, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 55, 57, 59, and 66 depend on claim 48 and recite the limitation “said cancer patient” (claims 55, 57, and 59) and “said patient” (claim 66). While a skilled artesian would reasonably conclude that “said cancer patient” and “said patient” in the claims is in reference to the “subject in need of treatment” recited in claim 48, there is insufficient antecedent basis for these limitations in the claims. It is suggested that the claims be amended to reference “said subject”.

Claim 66 is further rejected under 35 USC 112. The claim is dependent on the method of claim 48 and further claims “wherein said PD-L1 inhibitor, PD-1 inhibitor, CTLA-4 inhibitor, and/or CD276 inhibitor and said compound of formula Ia are administered to said patient as a regimen”. The use of “and/or” in the claim renders the claim indefinite as it is unclear what combinations of inhibitors are claimed. For example, the claim could be interpreted as including one of the inhibitors (“or”) or all of the inhibitors (“and”) but not combinations of 2 or 3 inhibitors. Appropriate correction or clarification are required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 48, 52, 54-55, 57, 59, 62-63, 66, and 71 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2017/0327582 A1 (Bissonnette, R.P., et al) 16 November 2017 (herein “Bissonnette”).

Regarding claim 48, Bissonnette teaches a method for treating cancer comprising administering a therapeutically effective amount of the following to a subject in need thereof (page 1, [0013], “method for treating cancer by administering a therapeutically effective amount of a combination or a pharmaceutical composition described herein to a patient in need thereof”):
A histone deacetylase inhibitor with a structure matching that of instant claim 48, formula Ia as shown below (page 2, [0021]):

    PNG
    media_image9.png
    167
    404
    media_image9.png
    Greyscale
; and
An inhibitor antibody, wherein said inhibitor antibody comprises a PD-1 inhibitor (page 2, [0021], “the methods described herein include administering a therapeutically effective amount of a combination of a histone deacetylase inhibitor and PD-1 inhibitor”; page 2, [0023], “the PD-1 inhibitor is… or an antibody”). Bissonnette further teaches that the inhibitor antibody is administered at an amount of about 0.1 mg/kg to about 30 mg/kg (page 10, [0121], “the PD-1 antibody can be present in an amount as a measure with regards to the weight of the patient in need thereof. For example, the PD-1 antibody can be present in an amount of about: 0.1 mg/kg to about 30 mg/kg”).  



Regarding claim 52, Bissonnette teaches the method of claim 48 as discussed above. 
Bissonnette further teaches that the inhibitor antibody comprises a human antibody, a mouse antibody a chimeric antibody, a humanized antibody, or a chimeric humanized antibody (page 9, [0108]).

Regarding claim 54, Bissonnette teaches the method of claim 48 as discussed above. 
Bissonnette further teaches that the cancer is a solid tumor comprising melanoma (page 12, [0158], “in particular embodiments, the cancer is a solid tumor”; page 13, [0161], “provided herein are methods of treating melanoma”).

Regarding claim 55, Bissonnette teaches the method of claim 48 as discussed above. 
Bissonnette further teaches that the subject is treatment naïve (page 18, [0198], “the combinations described herein can be administered to a cancer patient at any time following diagnosis. For example, the cancer patient can be treatment naïve (i.e., has not received a cancer therapy for the diagnosed cancer)”).

Regarding claim 57, Bissonnette teaches the method of claim 48 as discussed above. 
Bissonnette further teaches that the HDAC inhibitor (matching the compound of formula Ia) and the PD-1 inhibitor are administered to the subject as a first line of treatment (page 18, [0198], “the combinations described herein are administered as a first line therapy”). Bissonnette also teaches that the combination is a second, third, fourth, fifth or sixth line of treatment (page 18, [0199], “cancer morbidity and mortality is often associated with ineffective therapy or a cancer gaining resistant to or becoming refractory to one or more cancer therapies. The combinations described herein can, therefore, be administered to patients in need thereof as a second, third, fourth, fifth, sixth, or more line of treatment”). 

Regarding claim 59, Bissonnette teaches the method of claim 48 as discussed above. 
Bissonnette further teaches that the HDAC inhibitor (matching the compound of formula Ia) and the PD-1 inhibitor are administered to the subject following treatment with at least one anti-cancer therapy (page 18, 0199, “the combinations described herein can be administered to a cancer patient who has been treated with at least one anti-cancer therapy or anti-cancer agent”).

Regarding claim 62, Bissonnette teaches the method of claim 48 as discussed above. 
Bissonnette further teaches that the HDAC inhibitor (matching the compound of formula Ia) and the PD-1 inhibitor are administered simultaneously or sequentially (page 21, [0222], administration of each therapy (e.g., a compound of formula I and a PD-1 inhibitor), where the administration is performed simultaneously or sequentially (in either order)”). 

Regarding claim 63, Bissonnette teaches the method of claim 48 as discussed above. 
Bissonnette further teaches that the HDAC inhibitor (matching the compound of formula Ia) is administered 2 to 3 times per week or daily (page 21, [225], “the compound of formula I can be administered, for example, once a day (QD)”; “the compound of formula I is administered 2 to 3 times a week”). 

Regarding claim 66, Bissonnette teaches the method of claim 48 as discussed above. 
Bissonnette further teaches that the PD-1 inhibitor and the HDAC inhibitor (matching the compound of formula Ia) are administered to the subject as a regimen (page 25, [0248], “the combinations described herein can be administered in a regimen”). 

Regarding claim 71, Bissonnette teaches the method of claim 48 as discussed above. 
Bissonnette further teaches that the HDAC inhibitor (matching the compound of formula Ia) is administered orally  and the PD-1 antibody is formulated for intravenous administration (page 11, [0134], “a compound of formula I formulated as an oral dosage form (e.g., a tablet or capsule) and a PD-1 inhibitor formulated for intravenous administration”). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 48, 52, 54-55, 57, 59, 62-63, 66, and 71 were rejected above under 35 USC 102(a)(1) and (a)(2). The claims are further rejected here in order to speak to the combination of inhibitors elected by applicant in the withdrawn species election and in an effort towards compact prosecution.

Claims 48, 52, 54-55, 57, 59, 62-63, 66, and 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0327582 A1 (Bissonnette, R.P., et al) 16 November 2017 (herein “Bissonnette”) in view of Christmas, B.J., et al (2018) Entinostat converts immune-resistant breast and pancreatic cancers into checkpoint-responsive tumors by reprogramming tumor-infiltrating MDSCs Cancer Immunol Res. 6(12); 1561-1577 (herein “Christmas”) as evidenced by Ning, Z.Q., et al (2012) Chidamide (CS055/HBI-8000): a new histone deacetylase inhibitor of the benzamide class with antitumor activity and the ability to enhance immune cell-mediated tumor cell cytotoxicity Cancer Chemother Pharmacol 69; 901-909 (herein “Ning”).

Regarding claims 48 and 72, Bissonnette teaches a method for treating cancer comprising administering a therapeutically effective amount of the following to a subject in need thereof (page 1, [0013], “method for treating cancer by administering a therapeutically effective amount of a combination or a pharmaceutical composition described herein to a patient in need thereof”):
A histone deacetylase inhibitor with a structure matching that of instant claim 48, formula Ia as shown below (page 2, [0021]):

    PNG
    media_image9.png
    167
    404
    media_image9.png
    Greyscale
; and
An inhibitor antibody, wherein said inhibitor antibody comprises a PD-1 inhibitor (page 2, [0021], “the methods described herein include administering a therapeutically effective amount of a combination of a histone deacetylase inhibitor and PD-1 inhibitor”; page 2, [0023], “the PD-1 inhibitor is… or an antibody”). Bissonnette further teaches that the inhibitor antibody is administered at an amount of about 0.1 mg/kg to about 30 mg/kg (page 10, [0121], “the PD-1 antibody can be present in an amount as a measure with regards to the weight of the patient in need thereof. For example, the PD-1 antibody can be present in an amount of about: 0.1 mg/kg to about 30 mg/kg”).  
Bissonnette further teaches that the combination therapy can be used to reduce the level of myeloid-derived suppressor cells (MDSC) in a patient and that the reduction of MDSCs can benefit the treatment of cancer (page 20, [0218]). Bissonnette further teaches that the method can be used to treat solid cancers including breast cancer and prostate cancers (page 13, [0157]).
Bissonnette, however, does not disclose that the HDAC inhibitor is used in combination with more than one inhibitor antibody selected from those disclosed in instant claim 48(b). 
Christmas teaches that immune checkpoint inhibition (ICI) has revolutionized treatment in cancers that are naturally immunogenic by enabling infiltration of T cells into the tumor microenvironment (TME) and promoting cytotoxic signaling pathways. Christmas further teaches that tumors possessing complex immunosuppressive TME’s, such as breast cancer and pancreatic cancers, present unique therapeutic obstacles as response rates to ICI remain low. Christmas teaches that such tumors often recruit myeloid-derived suppressor cells (MDSCs) whose function prohibits T-cell activation and infiltration. In their study, Christmas sensitizes solid tumors to ICI using epigenetic modulation to target MDSC trafficking and function to foster a less immunosuppressive TME. Christmas teaches that “we showed that combining a histone deacetylase inhibitor, entinostat (ENT), with anti-PD-1, anti-CTLA-4, or both, significantly improved tumor-free survival in both the HER2/neu transgenic breast cancer and Panc02 metastatic pancreatic cancer mouse models” (abstract). Christmas teaches that “the combination of ENT+both ICIs in the absence of anti-HER2 significantly improved survival” (page 12, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included an anti-CTLA4 inhibitor as taught by Christmas in the method taught by Bissonnette in addition to the HDAC inhibitor and the PD-1 inhibitor. A skilled artesian would have been motivated to make this combination in order to significantly improve survival, which Christmas teaches was achieved using an HDAC inhibitor in combination with both PD-1 and CTLA-4 antibodies (Christmas, page 12, paragraph 1). 
A skilled artesian would recognized a reasonable expectation of success in making this combination as both Bissonnette and Christmas are teaching methods of targeting MDSCs which Christmas teaches sensitizes tumors to immune checkpoint blockade. Furthermore, while Bissonnette teaches the HDAC inhibitor entinostat in the combination therapy (page 34, 12.), Bissonnette further teaches that the HDAC inhibitor HBI-8000 (which is instant formula 1a; see structure in Ning page 904, table 1, row 1 for Chidamide/HB-8000) is reported to inhibit HDAC 1, 2, 3, and 10 at low nanomolar concentrations and with more activity than Entinostat (page 18, [0200]). Ning page 904, table 1, row 2 also shows the structure of Entinostat which is closely related to that of HBI-8000 (rows 1 and 2) further demonstrating to a skilled artesian that the methods taught by Christmas could be combined with the methods taught by Bissonnette in a synergistic way. 

Regarding claim 52, Bissonnette and Christmas teach the method of claim 48 as discussed above. 
Bissonnette further teaches that the inhibitor antibody comprises a human antibody, a mouse antibody a chimeric antibody, a humanized antibody, or a chimeric humanized antibody (page 9, [0108]).

Regarding claim 54, Bissonnette and Christmas teach the method of claim 48 as discussed above. 
Bissonnette further teaches that the cancer is a solid tumor comprising melanoma (page 12, [0158], “in particular embodiments, the cancer is a solid tumor”; page 13, [0161], “provided herein are methods of treating melanoma”).

Regarding claim 55, Bissonnette and Christmas teach the method of claim 48 as discussed above. 
Bissonnette further teaches that the subject is treatment naïve (page 18, [0198], “the combinations described herein can be administered to a cancer patient at any time following diagnosis. For example, the cancer patient can be treatment naïve (i.e., has not received a cancer therapy for the diagnosed cancer)”).

Regarding claim 57, Bissonnette and Christmas teach the method of claim 48 as discussed above. 
Bissonnette further teaches that the HDAC inhibitor (matching the compound of formula Ia) and the PD-1 inhibitor are administered to the subject as a first line of treatment (page 18, [0198], “the combinations described herein are administered as a first line therapy”). Bissonnette also teaches that the combination is a second, third, fourth, fifth or sixth line of treatment (page 18, [0199], “cancer morbidity and mortality is often associated with ineffective therapy or a cancer gaining resistant to or becoming refractory to one or more cancer therapies. The combinations described herein can, therefore, be administered to patients in need thereof as a second, third, fourth, fifth, sixth, or more line of treatment”). 

Regarding claim 59, Bissonnette and Christmas teach the method of claim 48 as discussed above. 
Bissonnette further teaches that the HDAC inhibitor and the PD-1 inhibitor are administered to the subject following treatment with at least one anti-cancer therapy (page 18, 0199, “the combinations described herein can be administered to a cancer patient who has been treated with at least one anti-cancer therapy or anti-cancer agent”).

Regarding claim 62, Bissonnette and Christmas teach the method of claim 48 as discussed above. 
Bissonnette further teaches that the HDAC inhibitor and the PD-1 inhibitor are administered simultaneously or sequentially (page 21, [0222], administration of each therapy (e.g., a compound of formula I and a PD-1 inhibitor), where the administration is performed simultaneously or sequentially (in either order)”). 

Regarding claim 63, Bissonnette and Christmas teach the method of claim 48 as discussed above. 
Bissonnette further teaches that the HDAC inhibitor (matching the compound of formula Ia) is administered 2 to 3 times per week or daily (page 21, [225], “the compound of formula I can be administered, for example, once a day (QD)”; “the compound of formula I is administered 2 to 3 times a week”). 

Regarding claim 66, Bissonnette and Christmas teach the method of claim 48 as discussed above. 
Bissonnette further teaches that the PD-1 inhibitor and the HDAC inhibitor (matching the compound of formula Ia) are administered to the subject as a regimen (page 25, [0248], “the combinations described herein can be administered in a regimen”). 

Regarding claim 71, Bissonnette and Christmas teach the method of claim 48 as discussed above. 
Bissonnette further teaches that the HDAC inhibitor (matching the compound of formula Ia) is administered orally  and the PD-1 antibody is formulated for intravenous administration (page 11, [0134], “a compound of formula I formulated as an oral dosage form (e.g., a tablet or capsule) and a PD-1 inhibitor formulated for intravenous administration”). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 48, 52, 54-55, 57, 59, 62-63, 66, and 71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 44 of copending Application No. 17/410,459, claim set of 28 April 2022 (herein ‘459) in view of US 2017/0327582 A1 (Bissonnette, R.P., et al) 16 November 2017.

Instant claim 48 is drawn to a method of treating cancer comprising administrating a therapeutically effective amount of a compound of formula Ia, or a pharmaceutically acceptable salt or solvate thereof, in combination with one or more inhibitor antibodies selected from a PD-L1 inhibitor, a PD-1 inhibitor, a CTLA-4 inhibitor, a CD276 inhibitor, or any combination thereof where the inhibitor antibodies are administered at an amount of about 0.1 mg/kg to about 30 mg/kg.
‘459 claim 44 encompasses a combination comprising a therapeutically effective amount of a PD-1, PD-L1, or CTLA-4 inhibitor, which are humanized antibodies, administered at an amount of about 0.1 mg/kg to about 30 mg/kg in combination with the genus compound “formula I” shown below:

    PNG
    media_image10.png
    252
    514
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    733
    534
    media_image11.png
    Greyscale


Instant formula Ia is a species of the above genus. 
‘459 claim 44 differs from the instant claim in that the combination is not claimed for use in a method for treating cancer. The use of the combination claimed by ‘459 claim 44 in a method for treating cancer, however, would have been obvious in view of the teachings of Bissonnette.
Bissonnette teaches a combination comprising the administration of a PD-1 inhibitor with a HDAC inhibitor that has a structure matching instant formula Ia shown below (page 1, [0005]; page 2, [0021]). 

    PNG
    media_image12.png
    177
    401
    media_image12.png
    Greyscale

Bissonnette further teaches that the combination is used in a method for treating cancer comprising administering a therapeutically effective amount of a combination or a pharmaceutical composition comprising the combination (page 1, [0013]).
It would have been obvious to one of ordinary skill in the art to have administered the combination claimed in ‘459 claim 44 to a patient for the treatment of cancer based on the teachings of Bissonnette. A skilled artesian would have been motivated to administer the combination to treat cancer and would have had a reasonable expectation of success as Bissonnette teaches the same combination of therapeutics in methods of treating cancers.

Instant claim 52 is drawn to the method of claim 48 and further limits the inhibitor to a human antibody, a mouse antibody, a chimeric antibody, a humanized antibody, or a chimeric humanized antibody.
‘459 claim 44 claims that the PD-1, PD-L1, or CTLA-4 inhibitor is a humanized antibody.
Instant claim 54 is drawn to the method of claim 48 and further limits the cancer to a solid tumor comprising melanoma. 
Bissonnette teaches that the cancer is a solid tumor comprising melanoma (page 12, [0158], “in particular embodiments, the cancer is a solid tumor”; page 13, [0161], “provided herein are methods of treating melanoma”).

Instant claim 55 is drawn to the method of claim 48 and further limits the subject administered the treatment to a subject who is treatment naïve. 
Bissonnette further teaches that the subject is treatment naïve (page 18, [0198], “the combinations described herein can be administered to a cancer patient at any time following diagnosis. For example, the cancer patient can be treatment naïve (i.e., has not received a cancer therapy for the diagnosed cancer)”).

Instant claim 57 is drawn to the method of claim 48 and further limits the method as being administered as a first line of treatment or as a second, third, fourth, fifth, or sixth line of treatment.
Bissonnette further teaches that the HDAC inhibitor (matching the compound of formula Ia) and the PD-1 inhibitor are administered to the subject as a first line of treatment (page 18, [0198], “the combinations described herein are administered as a first line therapy”). Bissonnette also teaches that the combination is a second, third, fourth, fifth or sixth line of treatment (page 18, [0199], “cancer morbidity and mortality is often associated with ineffective therapy or a cancer gaining resistant to or becoming refractory to one or more cancer therapies. The combinations described herein can, therefore, be administered to patients in need thereof as a second, third, fourth, fifth, sixth, or more line of treatment”). 

Instant claim 59 is drawn to the method of claim 48 and further limits the method as being administered to a subject following treatment with at least one anti-cancer therapy. 
Bissonnette teaches that the HDAC inhibitor and the PD-1 inhibitor are administered to the subject following treatment with at least one anti-cancer therapy (page 18, 0199, “the combinations described herein can be administered to a cancer patient who has been treated with at least one anti-cancer therapy or anti-cancer agent”).

Instant claim 62, is drawn to the method of claim 48 and further limits the method as having the compounds administered simultaneously or sequentially. 
Bissonnette teaches that the HDAC inhibitor and the PD-1 inhibitor are administered simultaneously or sequentially (page 21, [0222], administration of each therapy (e.g., a compound of formula I and a PD-1 inhibitor), where the administration is performed simultaneously or sequentially (in either order)”).

Instant claim 63 is drawn to the method of claim 48 and further limits the administration of the compound of formula Ia to 2 to 3 times per week or daily.
Bissonnette further teaches that the HDAC inhibitor (matching the compound of formula Ia) is administered 2 to 3 times per week or daily (page 21, [225], “the compound of formula I can be administered, for example, once a day (QD)”; “the compound of formula I is administered 2 to 3 times a week”). 

Instant claim 66 is drawn to the method of claim 48 and further claims that the combination used in the method are administered to the subject as a regimen. 
Bissonnette further teaches that the PD-1 inhibitor and the HDAC inhibitor (matching the compound of formula Ia) are administered to the subject as a regimen (page 25, [0248], “the combinations described herein can be administered in a regimen”).

Instant claim 71 is drawn to the method of claim 48 and further limits the administration method of formula Ia to oral administration and the administration of the inhibitor antibody to intravenous. 
Bissonnette further teaches that the HDAC inhibitor (matching the compound of formula Ia) is administered orally and the PD-1 antibody is formulated for intravenous administration (page 11, [0134], “a compound of formula I formulated as an oral dosage form (e.g., a tablet or capsule) and a PD-1 inhibitor formulated for intravenous administration”). 

The combination of ‘459 claim 44 and Bissonnette obviates the method of instant claim 48 as discussed above. It would have been obvious to one of ordinary skill in the art to have further included the teachings of Bissonnette discussed above to arrive at instant claims 52, 54-55, 57, 59, 62-63, 66, and 71. A skilled artesian would have been motivated to apply the teachings of Bissonnette to ‘459 claim 44, and would have had a reasonable expectation of success, as Bissonnette teaches the same combination of therapeutics.

Claim 72 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 44 of copending Application No. 17/410,459, claim set of 28 April 2022 (herein ‘459) in view of US 2017/0327582 A1 (Bissonnette, R.P., et al) 16 November 2017 and Christmas, B.J., et al (2018) Entinostat converts immune-resistant breast and pancreatic cancers into checkpoint-responsive tumors by reprogramming tumor-infiltrating MDSCs Cancer Immunol Res. 6(12); 1561-1577 (herein “Christmas”).
The combination of ‘459 claim 44 and Bissonnette obviates the method of instant claim 48 as discussed above. 
‘459 claim 44, however, encompasses a combination where the compound of formula I is combined with a PD-1, PD-L1 or CTLA-4 inhibitor and does not claim the combination of both a PD-1 and a CTLA-4 inhibitor. Bissonnette also does not disclose the combination of a CTLA-4 inhibitor with the HDAC inhibitor and the PD-1 inhibitor. 
The inclusion of both a CTLA-4 inhibitor and a PD-1 inhibitor with the compound of ‘459 formula I, however, would have been obvious to a skilled artesian in view of Christmas. 
Bissonnette teaches that the combination therapy can be used to reduce the level of myeloid-derived suppressor cells (MDSC) in a patient and that the reduction of MDSCs can benefit the treatment of cancer (page 20, [0218]). Bissonnette further teaches that the method can be used to treat solid cancers including breast cancer and prostate cancers (page 13, [0157]).
Christmas teaches that tumors possessing complex immunosuppressive TME’s, such as breast cancer and pancreatic cancers, present unique therapeutic obstacles as response rates to ICI remain low. Christmas teaches that such tumors often recruit myeloid-derived suppressor cells (MDSCs) whose function prohibits T-cell activation and infiltration. In their study, Christmas sensitizes solid tumors to ICI using epigenetic modulation to target MDSC trafficking and function to foster a less immunosuppressive TME. Christmas teaches that “we showed that combining a histone deacetylase inhibitor, entinostat (ENT), with anti-PD-1, anti-CTLA-4, or both, significantly improved tumor-free survival in both the HER2/neu transgenic breast cancer and Panc02 metastatic pancreatic cancer mouse models” (abstract). Christmas teaches that “the combination of ENT+both ICIs in the absence of anti-HER2 significantly improved survival” (page 12, paragraph 1).
It would have been obvious to a skilled artesian to have used both a PD-1 and CTLA-4 inhibitor as taught by Christmas in the method taught by ‘459 claim 44 and Bissonnette. A skilled artesian would have been motivated to make this combination in order to significantly improve survival, which Christmas teaches was achieved using an HDAC inhibitor in combination with both PD-1 and CTLA-4 antibodies (Christmas, page 12, paragraph 1). 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/
Examiner, Art Unit 1647                                                                                                                                                                                                 
	
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658